Citation Nr: 0638418	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-21 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The Board notes that, in the December 2003 notice of 
disagreement, the veteran's representative raised a claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities (TDIU).  However, the RO has 
not yet considered this matter.  As such, the veteran's claim 
for a TDIU is referred to the RO for appropriate development 
and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  The more recent VA medical 
records, dated from December 2002 to March 2004, reflect that 
his disability was treated with regularly prescribed 
medication and outpatient psychotherapy.

According to the July 2003 VA examination report, the 
veteran's claims file and medical records were unavailable to 
the examiner, who diagnosed chronic PTSD with associated 
depressive symptoms and assigned a score of 50 on the Global 
Assessment of Functioning (GAF) scale (equating to moderate 
to serious impairment in social or occupational functioning).  
However, in a December 2003 written statement, the veteran's 
treating VA psychiatrist said the veteran's "ability to be 
competitively employed is significantly compromised" by his 
PTSD and that the veteran was unemployable.  The VA 
psychiatrist assigned a GAF score of 38 (equating to some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood).

Then, in his substantive appeal received in June 2004, the 
veteran argued that his PTSD disability had worsened and that 
his VA psychiatrist "recently" increased his prescribed 
medication to address his symptomatology.  The veteran 
requested a new VA examination to assess his disability.  The 
Board agrees that it would be helpful to have a new VA 
examination to more accurately assess the current severity of 
the veteran's service-connected PTSD, and to reconcile the 
divergent GAF scores, including whether the veteran is 
rendered unemployable by his service-connected psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claim on appeal, 
as outlined by the court in 
Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should obtain all recent 
medical records from the VA 
Medical Center in Buffalo, New 
York, regarding the veteran's 
treatment for his service-
connected PTSD, for the period 
from March 2004 to the present.

3.	Then, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the current 
severity and all manifestations 
of his service-connected post-
traumatic stress disorder.  All 
indicated tests and studies 
should be completed and all 
clinical findings should be 
reported in detail. 

a.	The examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, whether 
such symptom is a symptom of 
the veteran's service-
connected PTSD. 

b.	The examiner should also 
provide an opinion 
concerning the degree of 
social and industrial 
impairment resulting from 
the veteran's service-
connected PTSD, including 
whether the disorder 
interferes with his ability 
to work and/or renders him 
unemployable. 

c.	To the extent possible, the 
manifestations of the 
service- connected PTSD 
should be distinguished from 
those of any other mental 
disorder found to be 
present. 

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an 
Axis V diagnosis (GAF score) 
consistent with the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual for Mental Disorders 
(4th. ed. revised, 1994) and 
an explanation of what the 
assigned score represents.  
In particular, the examiner 
is requested to review and 
reconcile the veteran's 
divergent GAF scores as 
represented on the July 2003 
VA examination report (GAF 
50) and in the December 11, 
2003 written statement from 
the veteran's treating VA 
staff psychiatrist (GAF 38).  
A rationale for all opinions 
expressed should be 
provided.  The claims 
folders must be made 
available to the examiner 
for review prior to the 
examination and the 
examination report should 
indicate whether the 
veteran's medical records 
were reviewed.

4.	Thereafter, the RO should 
readjudicate the veteran's claim 
for an initial rating in excess 
of 50 percent for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a supplemental statement of 
the case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claim, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issues currently on appeal 
since the March 2004 statement of 
the case.  An appropriate period 
of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



